DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
CONTINUING DATA
This application is a CON of 16/422,079 05/24/2019 PAT 11033563
16/422,079 is a CON of 15/089,842 04/04/2016 PAT 10350229
15/089,842 is a CON of 14/087,930 11/22/2013 PAT 9345721
14/087,930 is a CON of 13/204,881 08/08/2011 PAT 8673877
13/204,881 is a DIV of 12/049,613 03/17/2008 ABN
12/049,613 is a DIV of 11/468,379 08/30/2006 ABN
	Claims 22-40 are pending.

Information Disclosure Statement
	Reference 001 on the 2-page IDS submitted November 23, 2021 was lined through because the reference was not provided as cited.  Only one chapter was actually submitted.
	Reference 328 on the 102-page IDS submitted November 23, 2011 was lined through because it does not have a date.

Claim Interpretation
	Claim 22 is drawn to a method of treating an ear infection by administering an effective amount of lactulose and mannitol, whereby the ear infection is treated.  Claim 28 is drawn to a method of treating chronic otitis by administering an effective amount of lactulose and mannitol, whereby the chronic otitis is treated.  These claims are interpreted to mean that the lactulose and mannitol are the active agents treating the ear infection or the chronic otitis, because the claims recite an effective amount and a “whereby” clause that the conditions are treated.  

Priority
This application repeats a substantial portion of prior Application No. 16/422,079, filed May 24, 2019, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The disclosure not presented in the prior application is the use of lactulose and mannitol for treating ear infections or chronic otitis.  The specification discloses that Augmentin is used to treat ear infections or chronic otitis.  The specification also discloses that lactulose and mannitol are used to treat nitrogen poisoning that can be caused by Augmentin administration, but the specification does not disclose the use of lactulose and mannitol themselves for treating ear infections or chronic otitis.  If the examiner determines that a continuation or divisional application contains new matter relative to the prior application, the examiner should notify the applicant in the next office action and indicate that the application should be redesignated as a continuation-in-part.  MPEP 602.05.  The disclosure presented in a continuation must not include any subject matter which would constitute new matter if submitted as an amendment to the parent application.  MPEP 201.07.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22-33 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The factors to be considered in determining whether a disclosure meets the enablement requirements of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 858 F.2d 731, 8 USPQ2d 1400 (Fed. Cir., 1988).  The court in Wands states, “Enablement is not precluded by the necessity for some experimentation, such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is ‘undue’, not ‘experimentation’” (Wands, 8 USPQ2sd 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations” (Wands, 8 USPQ2d 1404).  Among these factors are: (1) the nature of the invention; (2) the breadth of the claims; (3) the state of the prior art; (4) the predictability or unpredictability of the art; (5) the relative skill of those in the art; (6) the amount of direction or guidance presented; (7) the presence or absence of working examples; and (8) the quantity of experimentation necessary. 
While all of these factors are considered, a sufficient amount for a prima facie case is discussed below. 

(1) The nature of the invention and (2) the breadth of the claims:
The claims are drawn to methods of treating an ear infection or chronic otitis comprising administering effective amounts of lactulose and mannitol, whereby the conditions are treated. Thus, the claims require that lactulose and mannitol are being used to treat ear infection or chronic otitis.
(3) The state of the prior art and (4) the predictability or unpredictability of the art:
Schumann (Eur J Nutr 41 [Suppl 1[ (2002): I/17-I/25). Teaches that lactulose is used to treat portosystemic encephalopathy and constipation, and has prebiotic action (see abstract). 
Baxter (Osmitrol Injection (Mannitol Injection, USP), product label, March 2005) teaches that mannitol is an obligatory osmotic diuretic (see Description) for use in acute renal failure, reduction of intracranial pressure and treatment of cerebral edema, reduction of elevated intraocular pressure, and promoting urinary excretion of toxic substances (Indications and Usage).
Lactulose and mannitol are not known to be useful for treating ear infections or otitis.
(6) The amount of direction or guidance presented and (7) the presence or absence of working examples:
The specification has provided guidance for the use of lactulose and mannitol for treating nitrogen poisoning, which can be caused by administration of amoxicillin-clavulanate.
However, the specification does not provide any guidance for the use of lactulose and mannitol for treating an ear infection or chronic otitis.
(8) The quantity of experimentation necessary:
Considering the state of the art as discussed by the references above, particularly that lactulose and mannitol are not known for treating ear infections or chronic otitis, and the lack of guidance provided in the specification, one of ordinary skill in the art would be burdened with undue experimentation to practice the invention commensurate in the scope of the claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 11,033,563 in view of Fallon (Medical Hypotheses (2005) 64, 312-315, cited on IDS). 
The ‘563 patent claims a method of decreasing a level of ammonia in a subject which was caused by administration of antibiotics, comprising administering lactulose and mannitol.  The effective dose of lactulose is 0.4 g/kg or 0.3 g/kg and the effective dose of mannitol is 0.1 g/kg.  Lactulose is administered two to five times per day.  The lactulose is a powder, liquid, syrup, or a combination.  The subject has autism.  See claims 1-13.
The ‘563 patent does not state which antibiotic was used.
Fallon teaches that administration of clavulanate/amoxicillin leads to high levels of urea/ammonia in children.  See abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat ammonia poisoning in a subject who has been administered amoxicillin-clavulanate.  The ‘563 patent teaches the same method for treating ammonia poisoning after administration of an antibiotic that leaves a residue in the gastrointestinal tract, and Augmentin is one antibiotic that results in high levels of urea/ammonia in the subject.

Claims 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,350,229 in view of Fallon (Medical Hypotheses (2005) 64, 312-315, cited on IDS). 
The ‘229 patent claims a method of decreasing a level of ammonia in a subject which was caused by administration of antibiotics, comprising administering lactulose and mannitol.  The effective dose of lactulose is 0.4 g/kg or 0.3 g/kg and the effective dose of mannitol is 0.1 g/kg.  Lactulose is administered two to five times per day.  The lactulose is a powder, liquid, syrup, or a combination.  The subject has autism.  See claims 1-13.
The ‘229 patent does not state which antibiotic was used.
Fallon teaches that administration of clavulanate/amoxicillin leads to high levels of urea/ammonia in children.  See abstract.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to treat ammonia poisoning in a subject who has been administered amoxicillin-clavulanate.  The ‘229 patent teaches the same method for treating ammonia poisoning after administration of an antibiotic that leaves a residue in the gastrointestinal tract, and Augmentin is one antibiotic that results in high levels of urea/ammonia in the subject.

Claims 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 8,763,877. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘877 patent teaches administration of lactulose and mannitol after administration of amoxicillin-clavulanate for decreasing levels of ammonia in an individual diagnosed with autism. The effective dose of lactulose is 0.4 g/kg or 0.3 g/kg and the effective dose of mannitol is 0.1 g/kg.  Lactulose is administered two to five times per day.  The lactulose is a powder, liquid, syrup, or a combination.  See claims 1-12.

Claims 34-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9,345,721. Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘721 patent teaches administration of lactulose and mannitol after administration of amoxicillin-clavulanate for decreasing levels of ammonia in an individual diagnosed with autism. The effective dose of lactulose is 0.4 g/kg or 0.3 g/kg and the effective dose of mannitol is 0.1 g/kg.  Lactulose is administered two to five times per day.  The lactulose is a powder, liquid, syrup, or a combination.  See claims 1-13.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA D BERRY whose telephone number is (571)272-9572. The examiner can normally be reached 9:00-5:00 CST, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAYLA D BERRY/Primary Examiner, Art Unit 1623